Exhibit 10.1
MEXORO MINERALS, INC.
ACKNOWLEDGEMENT AND AGREEMENT
This Acknowledgement and Agreement, dated December 23, 2009 (this “Agreement”),
is entered into by and among Mexoro Minerals, Ltd., a Colorado corporation (the
“Company”), Marje Minerals SA, an entity organized under the laws of the United
Mexican States (“Marje Minerals”) and the undersigned investors listed on the
signature page hereto (each an “Investor,” and collectively, the “Investors”).
RECITALS
WHEREAS, the Company has entered into a Definitive Agreement for the Development
of the Cieneguita Project with Minera Rio Tinto, S.A. de C.V. (“MRT”), dated
February 6, 2009 (the “Development Agreement”), pursuant to which the Company
assigned to MRT a 60% ownership interest in the Cieneguita property (the
“Cieneguita Property”), subject to a 75% interest in the net cash flows from the
mining production of the Cieneguita Property that is available from the surface
of the Cieneguita Property to a depth of fifteen meters (the “First Phase
Production”).
WHEREAS, the Company and MRT seek to amend the Development Agreement pursuant to
the terms and conditions of Amendment No. 1 to the Development Agreement, dated
as of the date hereof (“Amendment No. 1”), pursuant to which the Company will
acquire from MRT a 6% ownership interest in the Cieneguita Property and a 1%
interest in the net cash flows from the First Phase Production in exchange for
$100,000 in cash and a reduction of the funds MRT is required to invest in the
Bankable Feasibility Stage of the Cieneguita Property from $5,000,000 to
$4,000,000.
WHEREAS, the Company previously entered into a securities purchase agreement
(“Purchase Agreement”) and a security agreement (“Security Agreement”) with each
of the Investors in the forms attached hereto as Exhibit A and Exhibit B,
respectively, pursuant to which the Investors purchased an aggregate of
$1,500,000 of secured convertible debentures from the Company (the “Offering”),
each in the form attached hereto as Exhibit C (collectively, the “Debentures”).
WHEREAS, in addition to the Offering, the Company issued a debenture to OHAG in
the principal amount of $250,000 (the “OHAG Debenture”) which was secured by
2,250,000 shares of common stock of the Company (the “Stock”).
WHEREAS, MRT acquired the OHAG Debenture from OHAG in a private transaction, the
Company subsequently defaulted on its payment obligations under the OHAG
Debenture, MRT exercised its rights under the OHAG Debenture to foreclose on the
Stock in lieu of repayment of the OHAG Debenture by the Company, the Company
issued MRT the Stock in satisfaction of the OHAG Debenture and, upon the
issuance of the Stock to MRT, the OHAG Debenture was cancelled.

 

 



--------------------------------------------------------------------------------



 



WHEREAS, pursuant to the terms of the Debentures, the Investors irrevocably
agreed to convert an aggregate of $1,500,000 of the Debentures into a 10%
ownership interest in the Cieneguita Property (which includes a 10% interest in
the net cash flows from the First Phase Production).
WHEREAS, Mario Ayub and MRT, two of the Investors in the Debentures, desire to
sell a portion of their ownership interests in the Cieneguita Property (an
aggregate of 4% ownership interest in the Cieneguita Property, and 4% of the net
cash flows from the First Phase Production) to the Company in exchange for
$550,000 in cash.
WHEREAS, subsequent to the sale by Mario Ayub and MRT, the Investors wish to
contribute as capital their remaining ownership interests in the Cieneguita
Property (and the net cash flows from the First Phase Production) to Marje
Minerals.
WHEREAS, the Company and each of the other parties hereto wish to acknowledge
and confirm their respective ownership interests in the Cieneguita Property (and
the net cash flows from the First Phase Production) resulting from the above
transactions.
AGREEMENT
NOW THEREFORE, in consideration of the mutual promises and agreements of the
parties herein, and for other valuable consideration, the sufficiency of which
is hereby acknowledged and confirmed, it is agreed as follows:

  1.  
Acknowledgement by the Investors. Each Investor hereby acknowledges and agrees
as follows:

  (a)  
It has executed a Purchase Agreement, a Security Agreement and a Debenture with
respect to each of the principal amounts issued in the name of the Investor
below.
    (b)  
It has executed a Notice of Election to Convert in the form attached as
Schedule A to the Debenture with respect to each of the Debentures.
    (c)  
In the aggregate, the Debentures have been converted into a 10% ownership
interest in the Cieneguita Property (which includes a 10% interest in the net
cash flows from the First Phase Production), of which each Investor has a pro
rata ownership of such interest based on the principal amount of its respective
Debenture(s) divided by $1,500,000.
    (d)  
There are no other outstanding Debentures issued by the Company in the name of
the respective Investors or any of their respective affiliates or subsidiaries,
and as a result of the conversion of the Debentures, the Company has no further
outstanding obligations under the Debentures, including no obligation to repay
any interest under the Debentures.

 

-2-



--------------------------------------------------------------------------------



 



  (e)  
The following table represents a true and correct summary of the ownership
interest of the Debentures by the Investors:

                              Principal     Ownership Interest            
Amount of     in Cieneguita         Investor   Debenture     Property     Date
of Issuance  
391566 BC Ltd.
  $ 100,000       0.667 %   March 19, 2009
391566 BC Ltd.
  $ 220,000       1.467 %   March 19, 2009
391566 BC Ltd.
  $ 50,000       0.333 %   March 19, 2009
Mario Ayub
  $ 135,000       0.900 %   March 19, 2009
Mario Ayub
  $ 145,000       0.967 %   March 19, 2009
MRT
  $ 250,000       1.667 %   March 19, 2009
North Mining Investments
  $ 250,000       1.667 %   March 19, 2009
MRT
  $ 100,000       0.667 %   October 12, 2009
North Mining Investments
  $ 250,000       1.667 %   October 16, 2009                    
Total
  $ 1,500,000       10.0 %                            

  2.  
Acknowledgement by MRT. MRT hereby acknowledges and agrees that (i) the OHAG
Debenture was purchased in a private transaction by MRT, (ii) OHAG did not
deliver notice to MRT that it did not intend to sell the OHAG Debenture to MRT
in accordance with the terms of the OHAG Debenture, nor has OHAG disputed the
sale of the OHAG Debenture to MRT, and (iii) MRT called the OHAG Debenture and
irrevocably agreed to accept the issuance of Stock by the Company as full and
complete satisfaction of the OHAG Debenture, and any outstanding interest
thereon, and that upon issuance of the Stock to MRT, the Company has no further
outstanding obligations under the OHAG Debenture.
    3.  
Sale of Ownership Interests by MRT to the Company.

  (a)  
MRT hereby agrees to sell and convey to the Company, and the Company hereby
agrees to purchase from MRT, subject to the terms and conditions set forth
herein, 2.333% ownership interest in the Cieneguita Property (including 2.333%
of the net cash flows from the First Phase Production) (the “MRT Ownership
Interest”) in consideration for the Company’s payment of the sum of $320,833.29
to MRT at the closing. The closing of the purchase and sale of the MRT Ownership
Interest shall take place at the offices of DLA Piper LLP (US), 4365 Executive
Drive, Suite 1100, San Diego, CA 92121, on the date hereof.
    (b)  
MRT hereby represents, warrants and covenants to the Company that as of the date
hereof:

  (i)  
This Agreement constitutes legal, valid and binding obligations of MRT, and MRT
has full right, power and authority to execute,

 

-3-



--------------------------------------------------------------------------------



 



     
deliver and perform this Agreement, including, without limitation, to sell the
MRT Ownership Interest as specified herein.
    (ii)  
Upon the consummation of the transactions provided for herein, the Company will
have good and marketable title to the MRT Ownership Interest, free and clear of
all claims, liens and encumbrances of any nature whatsoever.
    (iii)  
MRT’s performance of this Agreement, and the sale of the MRT Ownership Interest
to the Company, is being made in compliance with all applicable laws,
regulations and rules of Mexico, the United States of America and all states,
foreign countries or other governmental bodies and agencies that have
jurisdiction over the MRT.

  4.  
Sale of Ownership Interests by Mario Ayub to the Company.

  (a)  
Mr. Ayub hereby agrees to sell and convey to the Company, and the Company hereby
agrees to purchase from Mr. Ayub, subject to the terms and conditions set forth
herein, 1.667% ownership interest in the Cieneguita Property (including 1.667%
of the net cash flows from the First Phase Production) (the “Ayub Ownership
Interest”) in consideration for the Company’s payment of the sum of $229,166.71
to Mr. Ayub at the closing. The closing of the purchase and sale of the Ayub
Ownership Interest shall take place at the offices of DLA Piper LLP (US), 4365
Executive Drive, Suite 1100, San Diego, CA 92121, on the date hereof.
    (b)  
Mr. Ayub hereby represents, warrants and covenants to the Company that as of the
date hereof:

  (i)  
This Agreement constitutes legal, valid and binding obligations of Mr. Ayub, and
Mr. Ayub has full right, power and authority to execute, deliver and perform
this Agreement, including, without limitation, to sell the Ayub Ownership
Interest as specified herein.
    (ii)  
Upon the consummation of the transactions provided for herein, the Company will
have good and marketable title to the Ayub Ownership Interest, free and clear of
all claims, liens and encumbrances of any nature whatsoever.
    (iii)  
Mr. Ayub’s performance of this Agreement, and the sale of the Ayub Ownership
Interest to the Company, is being made in compliance with all applicable laws,
regulations and rules of Mexico, the United States of America and all states,
foreign countries or other governmental bodies and agencies that have
jurisdiction over the Mr. Ayub.

 

-4-



--------------------------------------------------------------------------------



 



  5.  
Transfer of Ownership Interest by Investors to Marje Minerals.

  (a)  
Immediately following the sale of the MRT Ownership Interest and the Ayub
Ownership Interest, and subject to the terms and conditions of this Agreement,
each Investor agrees to transfer and assign (as a contribution to capital) their
respective portion of the ownership interest in the Cieneguita Property
(including the net cash flows from the First Phase Production) (each, a
“Cieneguita Interest”) to Marje Minerals on the date hereof and Marje Minerals
hereby accepts such transfer and assignment. The transfer of the Cieneguita
Interests pursuant to this Agreement shall occur on the date hereof, as a
contribution of capital to Marje Minerals. The Investors (other than North
Mining) making the contribution to Marje Minerals are the owners of Marje
Minerals.
    (b)  
The Investors represent that the following table is a true and correct summary
of the Cieneguita Interests being transferred to Marje Minerals:

                                      Ownership Interest                     in
Cieneguita     Interest in Net       Principal     Property Issued     Cash
Flows from       Amount of     Upon Debenture     First Phase   Investor  
Debenture     Conversion     Production  
391566 BC Ltd.
  $ 100,000       0.667 %     0.667 %
391566 BC Ltd.
  $ 220,000       1.467 %     1.467 %
391566 BC Ltd.
  $ 50,000       0.333 %     0.333 %
Mario Ayub*
  $ 135,000       0.096 %     0.096 %
Mario Ayub*
  $ 145,000       0.104 %     0.104 %
MRT*
  $ 250,000       0.0 %     0.0 %
North Mining Investments
  $ 250,000       1.667 %     1.667 %
MRT*
  $ 100,000       0.0 %     0.0 %
North Mining Investments
  $ 250,000       1.667 %     1.667 %                    
Total
  $ 1,250,000       6.0 %     6.0 %                    

      *  
Ownership interests repurchased as set forth in Sections 3 and 4 above.

  (c)  
Each Investor represents, warrants and covenants to Marje Minerals and the
Company that as of the date hereof:

  (i)  
This Agreement constitutes legal, valid and binding obligations of the Investor,
and the Investor has full right, power and authority to execute, deliver and
perform this Agreement, including, without limitation, to transfer the
Cieneguita Interests as specified herein.

 

-5-



--------------------------------------------------------------------------------



 



  (ii)  
Following the closing as contemplated by this Agreement and, upon the
consummation of the transactions provided for herein, Marje Minerals will have
good and marketable title to the Cieneguita Interests, free and clear of all
claims, liens and encumbrances of any nature whatsoever.
    (iii)  
The Investor’s performance of this Agreement, and the transfer of the Cieneguita
Interests to Marje Minerals, is being made in compliance with all applicable
laws, regulations and rules of Mexico, the United States of America, and all
states, foreign countries or other governmental bodies and agencies have
jurisdiction over the Investor.

  6.  
As of the closing of the transactions contemplated by this Agreement and
pursuant to the terms of the Development Agreement (as amended by Amendment
No. 1) the parties acknowledge and confirm that the ownership interest in the
Cieneguita Property and the interest in the net cash flows from the First Phase
Production are held by the Company, MRT and Marje Minerals as follows:

                                              Net Cash Flow               Net
Cash Flow     Interest Following       Ownership     Interest From First    
First Phase   Holder   Percentage     Phase Production     Production  
MRT
    54 %     74 %     54 %
Marje Minerals
    6 %     6 %     6 %
Mexoro
    40 %     20 %     40 %

  7.  
The provisions of this Agreement shall be binding upon and inure to the benefit
of parties and their respective successors and assigns.
    8.  
Each of the parties hereto shall execute and deliver all additional documents,
agreements and instruments and shall do any and all acts and things reasonably
requested by the Company or any other parties hereto in connection with the
performance of its obligations undertaken in this Agreement, including without
limitation, taking all actions required by applicable law to transfer the
ownership interests in accordance with the terms of this Agreement.
    9.  
This Agreement may be executed in any number of counterparts (including by
facsimile or other electronic transmission), each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. It shall be governed by and construed in accordance with the laws of
the State of California, without giving effect to provisions regarding conflicts
of law. Any action or proceeding seeking to enforce any provision of, or based
on any right arising out of, this Agreement may be brought against any of the
parties in the United States District Court for the Southern District of
California or the state

 

-6-



--------------------------------------------------------------------------------



 



     
courts located in San Diego, California, and each of the parties consents to the
jurisdiction of such courts (and of the appropriate appellate courts) in any
such action or proceeding and waives any objection to venue laid therein.
Process in any action or proceeding referred to in the preceding sentence may be
served on any party anywhere in the world. Each of the parties hereto
irrevocably waives any objection which it may now or hereafter have to the
laying of the venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum.
    10.  
In any action or proceeding brought to enforce any provision of this Agreement
or where any provision hereof is validly asserted as a defense, the successful
party shall, to the extent permitted by applicable law, be entitled to recover
reasonable attorneys’ fees in addition to any other available remedy.

[Signature Page to Follow]

 

-7-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties has caused this Acknowledgment of
Agreement to be executed on its behalf, as of the date set forth above.

            COMPANY:
 
Mexoro Minerals Ltd.
      By:   /s/ George Young       Name:   George Young        Title:  
President        MARJE MINERALS:
 
Marje Minerals SA
      By:   /s/ Mario Ayub       Name:   Mario Ayub        Title:   Authorized
Signatory       INVESTORS:

391566 BC Ltd.
      By:   /s/ Robert Knight         Name:   Robert Knight        Title:  
President        Minera Rio Tinto, S.A. de C.V.
      By:   /s/ Mario Ayub         Name:   Mario Ayub        Title:   President 
      North Mining Investments
      By:           Name:           Title:   Authorized Signatory       /s/
Mario Ayub     Mario Ayub   

 

-8-



--------------------------------------------------------------------------------



 



         

Exhibit A
Form of Securities Purchase Agreement

 

-9-



--------------------------------------------------------------------------------



 



Exhibit B
Form of Security Agreement

 

-10-



--------------------------------------------------------------------------------



 



Exhibit C
Form of Debenture

 

-11-